Decree of the Surrogate’s Court, Kings County, made and entered August 5, 1940, dismissing application of appellants for removal of respondent Maccariello, as co-administrator, unanimously affirmed, with costs to said respondent, payable out of the estate. Appeal from order dated May 10, 1940, granting motion for reargument and on reargument adhering to original determination, dismissed, without costs. There is no such order in the record on appeal. In our opinion the proof was sufficient to warrant the finding that decedent and respondent Maccariello were husband and wife as the result of a common-law marriage, effective upon the removal of the impediment to such status by the death of Bartolomeo Supino in 1925. (Matter of Haffner, 254 N. Y. 238.) Present — Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ.